Citation Nr: 0827295	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-29 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the widow of the veteran, who served on 
active duty from November 1966 to December 1970 and from May 
1975 to December 1976; he died in October 2003.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating action of October 
2004, by the Buffalo, New York, Regional Office (RO), which 
denied the appellant's claims of entitlement to service 
connection for the cause of the veteran's death, and DIC 
benefits under the provisions of 38 U.S.C.A. § 1318.  The 
appellant perfected a timely appeal to that decision.  

In June 2007, the appellant testified at a hearing before the 
undersigned Veterans Law Judge (VLJ), sitting at the RO.  A 
transcript of that hearing is of record.  

The issue of entitlement to service connection for the cause 
of the veteran's claim is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran died in October 2003; the immediate cause of 
the veteran's death was listed as cirrhosis due to, or as a 
consequence of, hepatitis C.  Listed as another significant 
condition contributing to death, but not resulting in the 
underlying cause of death, was coronary artery disease.  An 
autopsy was not performed.  

2.  At the time of the veteran's death, service connection 
was in effect for status post right total hip replacement 
with revision, rated as 70 percent disabling; facial scars, 
rated as 10 percent disabling; and bursitis in the right 
shoulder and post concussion syndrome, each rated as 0 
percent disabling.  His combined disability rating was 70 
percent from November 17, 1994.  He was entitled to 
individual unemployability since November 1994.  

3.  The appellant was married to the veteran at the time of 
his death.  

4.  In October 2003, the appellant submitted an application 
for DIC benefits, including pursuant to 38 U.S.C.A. § 1318.  

5.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability that was rated totally disabling by a 
schedular or unemployability rating for a period of ten years 
immediately preceding his death.  


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22(a) (2) (i) (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b) (1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA notice letter dated in April 2004 satisfied VA's duty to 
notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as 
it informed the appellant of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and what evidence the appellant should provide, 
informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the appellant to send in any evidence in the 
appellant's possession that pertains to the claim.  

At the personal hearing in June 2007, the appellant was 
informed the defects and provided an opportunity to submit 
additional evidence.  The appellant indicated that she 
already submitted all the information she had about the 
veteran, and did not know of any other relevant medical 
reports.  She requested that this case be brought to a 
successful conclusion.  

VA has a duty to assist an appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the evidence includes service medical records, VA 
medical records and hospitalization reports, lay statements, 
and the death certificate.  The evidence of record is 
adequate for determining entitlement to DIC under the 
provisions of 38 U.S.C. § 1318.  The Board is not aware of 
the existence of additional relevant evidence in connection 
with the appellant's claim that VA has not sought.  

In this case, the Board is satisfied that all relevant facts 
have been properly developed, to the extent possible, and no 
further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5103A.  The 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including affording testimony at a hearing before the Board 
and by her representative's arguments in support of her 
claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  


II.  Legal Analysis.

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
veteran's release from active duty and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
veteran was a former prisoner of war who died after September 
30, 1999.  The total rating may be either schedular or based 
upon unemployability. 38 U.S.C.A. § 1318 (West 2002).  

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) the veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error (CUE) in a VA decision 
concerning the issue of service connection, disability 
evaluation, or effective date; (4) the veteran had not waived 
retired or retirement pay in order to receive compensation; 
(5) VA was withholding payments under the provisions of 10 
U.S.C. 1174(h)(2); (6) VA was withholding payments because 
the veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. § 5308 but determines 
that benefits were payable under 38 U.S.C. 5309.  38 C.F.R. 
§ 3.22 (2007).  

In January 2000, VA amended 38 C.F.R. § 3.22, the 
implementing regulation for 38 U.S.C.A. § 1318, to restrict 
the award of DIC benefits to cases where the veteran, during 
his or her lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time specified in 38 U.S.C.A. § 1318, or would have 
established such a right but for CUE in the adjudication of a 
claim or claims.  See 65 Fed. Reg. 3,388 (Jan, 21, 2000).  
The regulation, as amended, specifically prohibits 
"hypothetical entitlement" as an additional basis for 
establishing eligibility.  On April 5, 2002, VA also amended 
38 C.F.R. § 20.1106 to provide that there would be no 
"hypothetical" determinations under 38 U.S.C.A. § 1311(a) on 
the question of whether a deceased veteran had been totally 
disabled for 8 years prior to death so that the surviving 
spouse could qualify for the enhanced DIC benefit.  See 67 
Fed. Reg. 16,309-16,317 (April 5, 2002).  Subsequently, the 
Court held that "hypothetical entitlement" to DIC benefits 
under 38 U.S.C.A. § 1318 is allowed for claims filed prior to 
January 21, 2000, that is, the date of the VA regulation 
prohibiting "hypothetical entitlement."  Rodriguez v. 
Nicholson, 19 Vet. App. 275 (2005).  In Rodriguez v. Peake, 
511 F.3d 1147 (2008), the United States Court of Appeals for 
the Federal Circuit held that application of the amended 
regulations barring use of hypothetical entitlement theory 
for DIC claims did not have impermissible retroactive effect.  

In this case, the veteran died in October 2003 and 
appellant's claim was filed in October 2003.  As such, these 
events occurred after VA's January 2000 amendment of 38 
C.F.R. § 3.22-the implementing regulation for 38 U.S.C.A. 
§ 1318-to restrict the award of DIC benefits to cases where 
the veteran, during his or her lifetime, had established a 
right to receive total service-connected disability 
compensation for the period of time required by 38 U.S.C.A. 
§ 1318, or would have established such right but for CUE in 
the adjudication of a claim or claims.  The appellant has not 
claimed CUE in any such decision.  

Thus, there is nothing to change the fact that the veteran, 
who died 27 years after his discharge from service (rendering 
inapplicable the 5-year provision) had no service-connected 
disability rated as totally disabling for at least 10 years 
prior to his death.  Rather, his total rating was in effect 
from November 17, 1994 until his death in October 2003, a 
total of nine years and 11 months.  The evidence also does 
not reflect that the veteran was a POW.  

In light of the foregoing, the Board finds that the veteran 
was not in receipt of a total disability rating for a period 
of ten years immediately preceding his death as required 
under 38 U.S.C.A. § 1318(b).  Therefore, the appellant is not 
eligible for DIC benefits under 38 U.S.C.A. § 1318(b) on the 
grounds that the veteran had been in receipt of, or actually 
established entitlement to, a total rating for ten years 
prior to his death.  38 C.F.R. § 3.22.  Entitlement to these 
benefits must thus be denied as a matter of law.  Where, as 
here, the law is dispositive, the claim must be denied 
because of lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.  


REMAND

As noted above, the VCAA requires that VA must provide notice 
that informs the claimant (1) of the information and evidence 
not of record that is necessary to substantiate the claim, 
(2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide.  Furthermore, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

The record reflects that the veteran died in October 2003.  
At the time of the veteran's death, service connection was in 
effect for status post right total hip replacement with 
revision, rated as 70 percent disabling; facial scars, rated 
as 10 percent disabling; and bursitis in the right shoulder 
and post concussion syndrome, each rated as 0 percent 
disabling.  His combined disability rating was 70 percent 
from November 17, 1994.  He was entitled to individual 
unemployability since November 1994.  

The United States Court of Appeals for Veterans Claims 
(Court) held in July 2007 in Hupp v. Nicholson, 21 Vet. App. 
342, 352-53, that when adjudicating a claim for dependency 
and indemnity compensation (DIC), VA must perform a different 
analysis depending on whether a veteran was service-connected 
for a disability during his or her lifetime, and concluded 
generally, that 38 U.S.C.A. § 5103(a) notice for a DIC claim 
must include (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his or 
her death, (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition, and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  

Based on preliminary review of the claim for service 
connection for the cause of the veteran's death and the April 
2004 notice provided to the appellant pursuant to the VCAA, 
the Board finds that a remand is warranted so that the 
appellant can be provided with a new VCAA notice letter that 
complies with the Court's holding in Hupp.  

In addition, according to the certificate of death, the 
immediate cause of the veteran's death was cirrhosis due to, 
or as a consequence of, hepatitis C.  Listed as another 
significant condition contributing to death, but not 
resulting in the underlying cause of death, was coronary 
artery disease.  An autopsy was not performed.  The death 
certificate indicated that the interval between onset of 
cirrhosis and hepatitis C and death was years.  The death 
certificate was signed by Dr. Thomas C. Mahl, who reportedly 
attended to the veteran from December 14, 1992 to September 
12, 2003.  

Records from the private physician that initially diagnosed 
cirrhosis and hepatitis C are not in the file and may be 
relevant to the claim at hand, especially if they contain 
information concerning the veteran's risk factors or prior 
hepatitis history.  Therefore, the appellant should complete 
a release authorizing VA to obtain these records.  

There are a number of recognized risk factors for hepatitis 
C, including blood transfusion.  In this case, the only risk 
factor in or out of service that is documented in the file is 
a VA hospital discharge summary, which shows that the veteran 
was admitted on December 11, 1990 for a revision of a right 
total hip replacement.  It was noted that, post-operatively, 
the veteran required three units of packed red blood cell 
transfusion.  

In light of the documentary evidence noted above, and the 
possibility of a risk factor associated with treatment of aa 
service-connected disability , the Board finds that a remand 
for an opinion addressing whether such a relationship exists 
is needed to fairly resolve the claim on appeal.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (4) (i) 
(C) (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, in order to ensure that the record is fully 
developed and comply with the appellant's due process rights, 
this case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C., for the following actions:

1.  Prior to any further adjudication of 
the claim for service connection for the 
cause of the veteran's death, send the 
appellant another VCAA letter under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  This additional letter 
should set forth a discussion of the 
criteria for demonstrating entitlement to 
DIC benefits, consistent with Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

2.  Ask the appellant to complete a 
release authorizing VA to request the 
veteran's medical records from Dr. Thomas 
C. Mahl.  If any request for records is 
unsuccessful, the AOJ should notify the 
appellant of that fact and allow her an 
opportunity to obtain and submit the 
records herself.  

3.  After the above development is 
completed to the extent possible, the AOJ 
should refer the veteran's claims file to 
a qualified doctor.  The physician should 
render an opinion as to whether it is as 
least likely as not (i.e., probability 
greater than 50 percent), that hepatitis 
C is related to the blood transfusion in 
1990 during a surgical repair of his 
service-connected right hip disability.  
The examiner must provide a complete 
rationale for any opinion provided.  If 
there are other risk factors, such facts 
should be established. 

4.  After undertaking any other 
development deemed appropriate, the RO 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the appellant should be 
furnished with a supplemental statement 
of the case (SSOC) and be afforded an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the appellant until she receives 
further notice.  The purposes of this REMAND are to further 
develop the record and to the accord the veteran due process 
of law.  By this remand, the Board does not intimate any 
opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


